Citation Nr: 9903066	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic and post-operative dysfunction of 
the right knee, evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected recurrent bronchitis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from January 1990 until 
January 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1994, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted service connection for post traumatic and post-
operative dysfunction of the right knee, evaluated as 10 
percent disabling and for recurrent bronchitis, evaluated as 
noncompensable.  

The Board remanded these issues in a March 1997 decision.  
Subsequently, having complied with the instructions on 
Remand, the RO returned the case to the Board for appellate 
review.

The Board notes that the RO, in a rating decision in March 
1998, granted a 20 percent disability evaluation for post 
traumatic and post operative dysfunction of the right knee.  
The veteran has not expressed disagreement with the recent 20 
percent rating nor contended that a higher evaluation is 
warranted.  However, the United States Court of Veterans 
Appeals (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
the issue of an increased evaluation for a right knee 
disorder remains in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Clinical findings at the December 1997 VA medical 
examination noted moderate evidence of painful motion.  The 
veteran used a cane and walked with a marked limp guarding 
the right knee.  He had a stable knee tender to manipulation.  
Edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement was not 
shown.  The range of motion of the right knee was flexion to 
115 degrees and full extension.

3.  The veteran's recurrent bronchitis is manifested by 
bronchitic cough occurring several times a year and some 
shortness of breath.  January 1998 pulmonary function tests 
revealed FEV-1 of 101 percent of predicted value; FEV-1/FVC 
of 100 percent of predicted value; and DLCO of 87 percent of 
predicted value.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
post traumatic and post operative dysfunction of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, § 4.71a, Diagnostic Codes 5259-5257 (1997).

2.  The criteria for a compensable rating for bronchitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6600 (1994 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability ratings.  The United States Court of Veterans 
Appeals (Court) held that when a claimant was awarded service 
connection for a disability and subsequently appealed the 
RO's initial assignment of a rating for that disability the 
claim continued to be well grounded as long as the rating 
schedule provided for a higher rating and the claim remained 
open.  Shipwash v. Brown, 8 U.S. Vet. App. 218 (1995).  
Accordingly, the Board finds the claim for increased ratings 
for service-connected post traumatic and post-operative 
dysfunction of the right knee and for recurrent bronchitis to 
be well-grounded.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

I.  Post traumatic and post-operative dysfunction of the 
right knee

The RO, in a July 1994 rating decision, granted service 
connection for post traumatic and post-operative dysfunction 
of the right knee with a 10 percent disability evaluation 
assigned from January 4, 1994.  The RO noted that the veteran 
was hospitalized in March 1993 for right medial meniscus tear 
excision.  In November 1993 he had recurrence of pain and 
crepitus.  Clinical findings at the February 1994 VA 
examination showed tenderness to the medial aspect of the 
right knee with normal range of motion and no instability.  
An X-ray of the knee showed no bone or joint abnormality.  An 
arthroscopic scar was noted around the right knee.

In his substantive appeal, the veteran described symptoms of 
pain, locking, swelling, popping, with restrictions on 
prolonged standing, bending, stooping and climbing.  He 
cannot do the job as firefighter for which he received 
training in the service.  He claimed that he experiences pain 
and suffering each day.  

At the VA medical examination in November 1995, the veteran 
complained that his right knee locked up, swelled, and was 
painful, with a burning pain that was more severe at night.  
The objective finding was a well-healed arthrotomy incision 
of the right knee.  There was a 2+ swelling of the right knee 
with no deformity noted.  No other impairment of the knee was 
demonstrated.  The range of motion findings were flexion to 
126 degrees, extension to 0 degrees, abduction to 0 degrees 
and adduction to 0 degrees.  The diagnosis was postoperative 
right knee arthroscopic meniscectomy with residual traumatic 
arthritis.  

A rating decision in July 1996 continued the 10 percent 
evaluation.  Thereafter, outpatient treatment reports from 
March 1995 to September 1996 were received in September 1996.  
These records showed the veteran had complaints of pain and 
increased swelling in his right knee. An X-ray in August 1994 
found no significant skeletal abnormality.  An X-ray in March 
1995 noted the right knee showed minimal cartilaginous 
thinning in the medial compartment with no other significant 
abnormality.  An X-ray in May 1995 revealed the sunrise view 
of the right knee as normal.  An X-ray report in November 
1995 revealed mild DJD of both knee joints with narrowing of 
the medial compartment of the joint space on both sides. 

In December 1995, the veteran had right knee arthroscopy with 
debridement of medial meniscus tear.  He had symptoms of 
intermittent locking and had a medial meniscal tear 
identified by MRI preoperatively.  After receipt of the 
report of the December 1995 operation, the RO, in a rating 
decision in October 1996 granted a temporary total disability 
rating from December 19, 1995, under the provisions of 
38 C.F.R. § 4.30 and a 10 percent disability evaluation from 
February 1, 1996. 

Outpatient treatment records noted the veteran had complaints 
of pain in February 1996 and on several occasions thereafter.

Pursuant to the Board's request for additional development, 
the veteran was afforded a VA medical examination in December 
1997.  An X-ray of the right knee found no bony abnormality 
on either side.  The veteran claimed that his symptoms 
included pain, weakness, stiffness, swelling, heat and 
redness, instability, "locking", fatigability and lack of 
endurance.  The veteran reported that the only medication he 
used was Percocet "whenever necessary one daily".  He 
indicated that there were no periods of flare-up as "[i]t 
never goes away."  He did report that weather makes the knee 
worse and he obtains relief by soaking it in a tub.  He uses 
a hinge brace on the knee and a cane.  He denied episodes of 
dislocation or recurrent subluxation.  He related that the 
right knee condition affects his work as a substitute teacher 
in descriptive geometry by limiting the amount of time he can 
walk or stand.  The examiner noted that he did have moderate 
evidence of painful motion.  The examiner observed no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  The veteran 
walked with a marked limp guarding the right knee and used a 
cane.  No ankylosis was present.  

The range of motion of the right knee was flexion to 115 
degrees and full extension.  The right knee was described as 
stable and tender to manipulation.  The diagnosis was 
degenerative joint disease with functional loss due to pain.  
The examiner also commented that "[a]s per remand, this knee 
condition would impact on his employability.  It should be 
stated that his over weight adds to his difficulty."  Based 
on the outpatient treatment records and examination reports, 
the RO granted a 20 percent disability evaluation.   

Analysis

While evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees. A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees. A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when the 
knee is fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1998).

Limitation of flexion (normal being to approximately 140 
degrees) of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Limitation of extension (normal being to approximately 0 
degrees) of either leg to 5 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that extension 
be limited to 10 degrees.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  
A 40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent evaluation if there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1998).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

Based on the foregoing medical evidence, it is clear that the 
current 20 percent rating provides adequate compensation for 
symptomatology associated with the veteran's right knee 
disorder.  The appellant's service-connected right knee 
disorder is manifested by noncompensable limitation of 
motion, with pain and tenderness shown on examination, 
radiologic evidence of degenerative joint disease, and 
subjective complaints of constant pain.  The examiner noted 
moderate evidence of painful motion at the December 1997 
medical examination.  An altered gait was also noted.  The 
veteran had full extension and lacked only 25 degrees of 
flexion.  No weakness, instability, tenderness, redness, 
deformities, heat, abnormal movement, guarding of movement, 
edema or effusion were noted.  Given these facts, the Board 
is of the opinion that the functional loss experienced by the 
veteran is productive of no more than moderate impairment.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

We have considered evaluating the disability under other 
diagnostic codes applicable for disabilities of the knee; 
however, the Board notes that the veteran does not 
demonstrate any objective evidence of ankylosis or impairment 
of the tibia and fibula, or limitation of motion to warrant a 
higher evaluation in excess of 20 percent.  Accordingly, a 20 
percent evaluation accurately reflects the disability picture 
associated with the veteran's right knee disability.  
Therefore, we conclude that there is no doubt to be resolved 
and an increased schedular evaluation may not be assigned at 
this time. 

II.  Recurrent bronchitis

A rating decision in July 1994 granted service connection for 
recurrent bronchitis and assigned a noncompensable 
evaluation.  This was based on service medical records and 
report of VA medical examination in February 1994.  The RO 
noted that service medical records show that the veteran was 
seen for upper respiratory infection and early bronchitis in 
February 1990 and several times thereafter for upper 
respiratory infections.  A chest X-ray in November 1992 
showed no evidence of acute cardiopulmonary disease.  At the 
VA examination in February 1994, the veteran reported several 
episodes a year of chest colds and bronchitis lasting a week 
or less.  Clinical findings noted that the lung fields were 
clear to percussion and auscultation with no rales.  A chest 
X-ray showed no acute disease.  The diagnosis was history of 
recurrent bronchitis.  The RO granted service connection for 
recurrent bronchitis, effective January 4, 1994, the day 
after discharge from service.  The RO further found that a 
compensable evaluation was not warranted as the medical 
evidence did not show moderate symptoms with considerable 
night or morning cough, slight dyspnea on exertion, or 
scattered or bilateral rales.  

In his substantive appeal, the veteran contends that he had 
problems with respiratory conditions in service and it is 
recurrent.  He claims that he is unable to rest at night due 
to excessive coughing and requests a compensable evaluation.

A chest X-ray in November 1995 was reported as normal.  The 
veteran was afforded a VA medical examination in January 
1998.  The veteran reported having periodic colds in service.  
He also related having a dry, hacking cough; however, it was 
noted that the cough may have been related to a prescribed 
medication for another disorder and the medication had 
recently been changed.  He complained of several 
exacerbations of bronchitic cough per year and shortness of 
breath.  The veteran was described as in no acute distress.  
Clinical findings noted "No E ? A or dullness."  The 
examiner commented that the veteran had "some very faint end 
expiratory wheezing without rhonchi or rales."  The 
impression was recurrent bronchitis with occasional 
bronchospasm.  A chest X-ray in January 1998 revealed no 
acute lung disease.  Pulmonary function tests revealed FEV-1 
of 101 percent of predicted value; FEV-1/FVC of 100 percent 
of predicted value; and DLCO of 87 percent of predicted 
value.  

Analysis

As noted by the Board in the March 1997 remand, new 
regulations were issued in October 1996 with respect to the 
criteria to be considered in respiratory disability cases.  
"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should ... apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so."  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  See also Dudnick 
v. Brown, 10 Vet. App. 79 (1997) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).  Pursuant to Karnas, 
the Board finds that the appellant is entitled to have his 
claim for a compensable rating for recurrent bronchitis 
reviewed under the regulations in effect both prior to and 
after October 1996.  Since the new schedular criteria 
(regulatory change) became effective during the appeal prior 
to a final decision by the Board on the issue, the version 
most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The new regulations were not in effect when the July 1994 
rating decision was made, and the statement of the case in 
October 1994 provided the old schedular criteria for 
bronchitis.  The supplemental statement of the case in March 
1998 provided the current schedular criteria for bronchitis.  
The veteran has been given notice of the new regulations and 
has had an opportunity to submit evidence and argument 
related to the new regulations.

With regard to his recurrent bronchitis, the appellant is 
currently assigned a noncompensable disability.   Under the 
criteria for Diagnostic Code 6600, in effect prior to October 
1996, a noncompensable rating is warranted for mild 
bronchitis with a slight cough, no dyspnea and a few rales.  
A 10 percent rating is warranted for moderate bronchitis with 
considerable night or morning cough, slight dyspnea on 
exercise, rales throughout the chest and beginning chronic 
airway obstruction.  Under the criteria for Diagnostic Code 
6600 which went into effect in October 1996, a ten percent 
evaluation is warranted for pulmonary function test results 
of FEV-1 of 71-80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent predicted, or; DLCO (SB) 66-80 percent predicted.

The medical evidence in January 1998 noted that a dry, 
hacking cough was thought related to a medication prescribed 
for another disorder and medication had been changed.  The 
veteran complained of bronchitic cough occurring several 
times a year and some shortness of breath.  No rales were 
found.  These manifestations do not meet the schedular 
criteria for a compensable evaluation under the pre-October 
1996 criteria.  Further, the medical evidence shows the 
January 1998 pulmonary function tests results do not meet the 
schedular criteria for a compensable evaluation under the new 
criteria.  Based upon the foregoing, the Board is unable to 
conclude that the appellant's bronchitis is sufficiently 
disabling to entitle him to a compensable evaluation under 
either the old or the new schedular criteria.  Accordingly, 
the Board finds, by a preponderance of the evidence, that the 
appellant is not entitled to a compensable rating for 
recurrent bronchitis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased evaluation for post traumatic and post-operative 
dysfunction of the right knee is denied.  

A compensable evaluation for recurrent bronchitis is denied.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 5 -


